IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JENNIFER BASCARA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1122

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 6, 2015.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Francis Jerome Shea, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Jillian H. Reding, Assistant Attorney General,
and Trisha Meggs Pate, Bureau Chief, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.